                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

SUDENGA INDUSTRIES,
INCORPORATED,

                    Plaintiff,

v.                                                     Case No. 18-2498-DDC

GLOBAL INDUSTRIES, INC.,

                    Defendant.

               STIPULATED ORDER REGARDING E-DISCOVERY

      During a scheduling conference on October 30, 2018, the plaintiff, Sudenga

Industries, Incorporated, and the defendant, Global Industries, Inc., stipulated that the

Court should enter the following model e-discovery order which was adopted by the

Federal Circuit Advisory Council. Specifically, this Court orders as follows:

      1.     This Order supplements all other discovery rules and orders. It streamlines

      Electronically Stored Information (“ESI”) production to promote a “just, speedy,

      and inexpensive determination” of this action, as required by Fed. R. Civ. P. 1.

      2.     This Order may be modified for good cause. The parties shall jointly

      submit any proposed modifications within 30 days after the Fed. R. Civ. P. 16

      conference. If the parties cannot resolve their disagreements regarding these

      modifications, the parties shall submit their competing proposals and a summary

      of their dispute.



                                            1
3.     Costs will be shifted for disproportionate ESI production requests pursuant

to Fed. R. Civ. P. 26. Likewise, a party’s nonresponsive or dilatory discovery

tactics will be cost-shifting considerations.

4.     A party’s meaningful compliance with this Order and efforts to promote

efficiency and reduce costs will be considered in cost-shifting determinations.

5.     General ESI production requests under Fed. R. Civ. P. 34 and 45 shall not

include metadata absent a showing of good cause. However, fields showing the

date and time that the document was sent and received, as well as the complete

distribution list, shall generally be included in the production.

6.     General ESI production requests under Fed. R. Civ. P. 34 and 45 shall not

include email or other forms of electronic correspondence (collectively “email”).

To obtain email parties must propound specific email production requests.

7.     Email production requests shall only be propounded for specific issues,

rather than general discovery of a product or business.

8.     Email production requests shall be phased to occur after the parties have

exchanged initial disclosures and basic documentation about the patents, the prior

art, the accused instrumentalities, and the relevant finances. While this provision

does not require the production of such information, the Court encourages prompt

and early production of this information to promote efficient and economical

streamlining of the case.



                                       2
9.    Email production requests shall identify the custodian, search terms, and

time frame. The parties shall cooperate to identify the proper custodians, proper

search terms and proper timeframe.

10.   Each requesting party shall limit its email production requests to a total of

five custodians per producing party for all such requests. The parties may jointly

agree to modify this limit without the Court’s leave. The Court shall consider

contested requests for up to five additional custodians per producing party, upon

showing a distinct need based on the size, complexity, and issues of this specific

case. Should a party serve email production requests for additional custodians

beyond the limits agreed to by the parties or granted by the Court pursuant to this

paragraph, the requesting party shall bear all reasonable costs caused by such

additional discovery.

11.   Each requesting party shall limit its email production requests to a total of

five search terms per custodian per party. The parties may jointly agree to modify

this limit without the Court’s leave. The Court shall consider contested requests

for up to five additional search terms per custodian, upon showing a distinct need

based on the size, complexity, and issues of this specific case. The search terms

shall be narrowly tailored to particular issues. Indiscriminate terms, such as the

producing company’s name or its product name, are inappropriate unless

combined with narrowing search criteria that sufficiently reduce the risk of

overproduction. A conjunctive combination of multiple words or phrases (e.g.,

                                     3
“computer” and “system”) narrows the search and shall count as a single search

term. A disjunctive combination of multiple words or phrases (e.g., “computer” or

“system”) broadens the search, and thus each word or phrase shall count as a

separate search term unless they are variants of the same word. Use of narrowing

search criteria (e.g., “and,” “but not,” “w/x”) is encouraged to limit the production

and shall be considered when determining whether to shift costs for

disproportionate discovery. Should a party serve email production requests with

search terms beyond the limits agreed to by the parties or granted by the Court

pursuant to this paragraph, the requesting party shall bear all reasonable costs

caused by such additional discovery.

12.    The receiving party shall not use ESI that the producing party asserts is

attorney-client privileged or work product protected to challenge the privilege or

protection.

13.    Pursuant to Federal Rule of Evidence 502(d), the inadvertent production of

a privileged or work product protected ESI is not a waiver in the pending case or

in any other federal or state proceeding.

14.    The mere production of ESI in a litigation as part of a mass production shall

not itself constitute a waiver for any purpose.

Approved, on October 30, 2018, at Kansas City, Kansas.

                                    s/ James P. O’Hara
                                   James P. O’Hara
                                   U.S. Magistrate Judge

                                       4
